Title: To Benjamin Franklin from Bailly, 2 July 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin



Ce Vendredi 2 Juillet 1784

M. Bailly présente ses respects à Monsieur Franklin. Il a l’honneur de lui envoyer la continuation du Regître de MM. les Commissaires du Magnétisme animal. Il le prie de vouloir bien en prendre lecture, le signer et le lui renvoyer le plus tôt qu’il le pourra.
Il auroit bien desiré le lui porter lui même, mais il est obligé d’aller si fréquemment à Paris que tout son tems est pris; il s’en dédommagera incessamment et ira faire sa cour à Monsieur Franklin en l’assurant de son inviolable attachement.
 
Notation: Bailly 2 Juillet 1784.
